DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 March 2021 has been entered.
Response to Amendment
3.	According to the Amendment, filed 12 March 2021, the status of the claims is as follows:
Claims 2-4, 6, 8, and 9 are as originally filed; and
Claims 1, 5, 7, 10, and 11 are previously presented.
Reasons for Allowance
4.	Applicant’s arguments, see Remarks, pp. 4-5, filed 12 March 2021, with respect to the rejection of claim 7 under 35 U.S.C. 102(a)(1) as being anticipated by Dellaca et al, U.S. Patent Application Publication No. 2009/0272381 A1 (“Dellaca”), and the rejection of claims 8 and 9 under 35 U.S.C. 103 as being unpatentable over Dellaca, as applied to claim 7, and further in view of Setzer et al, U.S. Patent Application Publication no. 2008/072896 A1 (“Setzer”), have been fully considered, and are persuasive.  The rejections of claims 7-9 have been withdrawn. 

6.	Applicant’s arguments, see Remarks, pp. 5-6, filed 12 March 2021, with respect to the rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over Dellaca et al, U.S. Patent Application Publication No. 2009/0272381 A1 (“Dellaca”), in view of Arold et al, “Variable Tidal Volume Ventilation Improves Lung Mechanics and Gas Exchange in a Rodent Model of Acute Lung Injury”, Am. J. Respir. Crit. Care Med., 2002, vol. 165, pp. 366-371 (“Arold”), have been fully considered, and are persuasive.  The rejection of claim 10 has been withdrawn.



s 1-11 are allowed.
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732.  The examiner can normally be reached on Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        03/23/2021